Citation Nr: 9931100	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-26 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
including as secondary to herbicide (Agent Orange) exposure. 

2.  Entitlement to service connection for numbness of the 
left arm and hand. 

3.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970, including a year of service in the Republic of Vietnam 
during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the veteran's 
claims for service connection for a skin rash (including as 
secondary to herbicide or Agent Orange exposure), numbness of 
the left arm and hand, and a back disorder. 

In August 1998, this case was remanded to the RO by the Board 
to provide the veteran the opportunity to have a personal 
hearing before a hearing officer at the RO as he had 
previously requested.  A personal hearing at the RO was 
scheduled for November 19, 1998; however, the record reflects 
that the veteran failed to appear for the hearing.  The case 
has been returned to the Board for further appellate review. 

The issue of service connection for a skin rash, including as 
secondary to herbicide  exposure, is addressed in the remand 
part of this decision.  


FINDINGS OF FACT

1.  There is no medical diagnosis of a current disability of 
numbness of the left arm or hand.

2.  There is no competent medical evidence of a nexus between 
the veteran's current back disorder and service.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
numbness of the left arm and hand is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Certain chronic 
diseases, including arthritis and organic diseases of the 
nervous system, may be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498. 



I. Service Connection: Numbness of the Left Arm and Hand

The veteran contends that he has numbness in the left arm and 
hand and requests service connection for this.  He does not 
enter specific contentions to illumine any specifics of his 
claim; he simply entered an intent to disagree with the RO 
rating decision denying service connection. 

Turning to the evidence of record, service medical records 
are negative for complaints, findings, or diagnosis of 
numbness of the left arm or hand.  At the service separation 
examination in July 1970 the veteran denied that he had 
experienced or then had loss of arm or finger, paralysis, or 
a nervous condition, and the veteran was clinically evaluated 
as having normal upper extremities.  

In February 1992, the veteran underwent a lumbar laminotomy 
and diskectomy.  In a letter dated in March 1992, James 
Powell, M.D., wrote that, during a surgery (date is not 
indicated), the veteran experienced an episode of shaking of 
both hands trigemini, as indicated on the EKG, and that he 
was referring the veteran for a further work-up for this 
condition.  In November 1992, the veteran had good grip 
strength and normal reflex.  In March 1993, he was found upon 
examination to have no weakness or numbness in his arms, no 
neurological findings, and normal reflexes and normal grip.  

Post-service neurological examination in January 1996 was 
unremarkable.  At a VA psychiatric assessment in June 1997, 
the veteran reported that he experienced panic attacks which, 
among other things, left him shaky.  The history included 
that the veteran had been seen four to five times for 
cardiac-like symptoms, but myocardial infarction had been 
ruled out.  

There is no evidence of record of a currently diagnosed 
disability involving numbness of the left arm or hand.  While 
the veteran experienced an episode of shaking of both hands 
trigemini in 1992, there is no evidence that he currently has 
a disability of numbness of the left arm or hand.  The Court 
has held that "[i]n order for the veteran to be awarded a 
rating for service-connected [disability], there must be 
evidence both of a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury."  Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As indicated above, the veteran has not 
been shown to possess the requisite medical expertise 
necessary to render a competent opinion regarding medical 
causation.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 494-95.  For these reasons, the Board must find that 
the veteran has not presented a well-grounded claim of 
entitlement to service connection for numbness of the left 
arm and hand.  38 U.S.C.A. § 5107(a). 

II. Service Connection: Back Disorder

The veteran contends that he has a back disorder which is 
related to service.  He does not enter specific contentions 
to illumine any specifics of his claim; he simply entered an 
intent to disagree with the RO rating decision denying 
service connection. 

The evidence of record includes service medical records, 
which are negative for complaints, findings, or diagnosis of 
a back disorder.  At the service separation examination in 
July 1970, the veteran denied that he had experienced or then 
had "back trouble of any kind," and he was clinically 
evaluated as having a normal spine.  

The evidence reflects that, in the post-service period in 
September 1991, notably 21 years after service separation, 
the veteran injured his back at work.  X-rays revealed a 
normal lumbar spine.  In February 1992, he underwent a right 
L5-S1 diskectomy via L5 laminectomy and partial facetectomy, 
with continued back pain.  

In March 1993, the veteran again fell and pulled his back.  
An examination report dated in March 1993 reflects that the 
veteran reported he injured himself at work while performing 
his job as a truck driver; he was trying to load some 
equipment when he fell backwards, landing directly on his 
buttock.  The examiner indicated that this was more of a 
cervical and lumbar strain from the direct trauma.  A January 
1996 discharge summary of hospitalization reflects diagnoses 
of lumbar radiculopathy involving the right lower extremity 
(most likely as a result of epidural scarring), with no 
evidence of recurrent lumbar disc herniation, and post-
traumatic cervical sprain.  VA outpatient entries in 1997 
reflect complaints of chronic back pain. 

In this veteran's case, there is no competent medical 
evidence of a nexus between the veteran's current back 
disorder and service.  The medical evidence which is of 
record tends to relate the veteran's currently diagnosed back 
disorder to post-service employment-related injuries many 
years after service.  For this reason, the Board must find 
that the veteran's claim of entitlement to service connection 
for a back condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for a 
skin rash, numbness of the left arm and hand, and a back 
disorder, these claims must be denied as not well grounded.  
Since these claim are not well grounded, VA has no further 
duty to assist the veteran in developing the record to 
support his claim.  See Epps v. Gober, 126 F.3d at 1467-68 
(Fed. Cir. 1997) ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim").

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claims well grounded.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

ORDER

The claim of entitlement to service connection for numbness 
of the left arm and hand is denied. 

The claim of entitlement to service connection for a back 
disorder is denied.


                                                           
REMAND 

Certain chronic diseases, including chloracne, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  VA 
regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (1999) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii) (1999).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (1999).  See 38 
C.F.R. § 3.307(a)(6)(ii) (1999).  For instance, service 
connection for chloracne and other acneform diseases 
consistent with chloracne is warranted if any such disease 
becomes manifest to a compensable (10 percent) degree within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  Id. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  Although Combee specifically dealt with radiation 
claims, it also, by analogy, would apply to Agent Orange 
claims.  Thus, in this case, the veteran may establish 
service connection for a skin rash, including chloracne, with 
proof of actual direct causation, in this case by either 
exposure to Agent Orange or other injury or disease in 
service. 

The veteran's service medical records, including his July 
1970 separation examination, are negative for any history, 
complaints, or clinical findings of skin disorders.  In his 
claim dated in November 1996, the veteran wrote that he was 
treated "around" September 1969 for a rash with a boil.  
The service medical records are negative for such treatment.  
In a Statement in Support of Claim dated in December 1996, 
the veteran wrote that: in March (of an unspecified year) he 
had been treated by a doctor for a rash; several times he had 
been treated by medics in the field for a rash; he had been 
treated for a rash at service separation in August 1970; the 
rash "slowed down" after a period of two years; and he had 
several scars on his legs and arms.

The clinical evidence of record reflects that the veteran was 
first treated in November 1989 for a skin rash (tinea rash) 
on his legs, which spread to his ankle and beyond by January 
and February 1990.  In August 1997, the veteran was diagnosed 
with folliculitis of the chest, shoulders, and back, and 
tinea involving the plantar aspect of the feet.  In October 
1997, he was diagnosed with bacterial folliculitis (pore 
acne) of the lower extremities.  An October 1997 list of 
services indicates the veteran's condition to be 
"folliculitis (chloracne)."  Subsequent treatment records 
in 1998 reflect diagnoses and treatment for folliculitis, 
erythrasma, (refractory) tinea pedis and onychomycosis, and 
nummular dermatitis. 

In a letter dated in December 1998, Amy Vaughan, M.D., wrote 
that the veteran had been under her care since August 1997 
for a chronic erythematous eruption involving the feet and 
scattered yellow follicular based papules on the chest and 
back, and an erythematous, pruritic, pustular eruption 
involving the chest, shoulders, and back, with some 
involvement of the thighs.  The veteran had reported a 
history which included that his skin problems had begun in 
1969 when he was in service, he had been exposed to Agent 
Orange during service, and that, since then, he had 
experienced an erythematous, pruritic, pustular eruption 
involving the chest, shoulders, and back, with some 
involvement of the thighs.  Dr. Vaughan wrote that Agent 
Orange had "been known to cause chloracne which is quite 
resistant form of folliculitis."  She also wrote that as of 
December 1998 the veteran was free from tinea pedis and 
onychomycosis (jungle rot), and that the veteran's skin 
conditions, which included chloracne, were well controlled, 
although "chloracne is a lifelong condition which usually 
requires constant medical treatment." 

The question which must be answered in this case is whether 
the veteran has presented a well-grounded claim for service 
connection.  Dr. Vaughan's December 1998 letter indicated 
that the veteran was free of tinea pedis and onychomycosis, 
and that his folliculitis (chloracne) was well controlled.  
While it is apparent that  the veteran currently suffers from 
a chronic skin disorder, as chloracne was indicated to be a 
"lifelong condition," there is no competent medical 
evidence establishing that the veteran developed chloracne or 
another acneform disease consistent with chloracne, within 
one year following the last date on which the veteran was 
exposed to an herbicide agent.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (1999).  

As to the question of whether there is competent medical 
evidence of a nexus between a recently diagnosed skin 
disorder and the veteran's military service, the Board notes 
that Dr. Vaughan's December 1998 letter recorded the 
veteran's history of skin symptomatology beginning in 1969 in 
service, and being continuous since then.  Dr. Vaughan did 
not specifically link the veteran's skin disorders to 
service, including to the reported exposure to Agent Orange 
in service and, as noted above, she did not begin to treat 
the veteran until 1997 or approximately 27 years after 
service.  However, the physician's observation that Agent 
Orange "had been known to cause chloracne", coupled with 
the recorded history of Agent Orange exposure during service 
and the development of chloracne shortly thereafter is 
sufficient to well ground the veteran's claim.  

Therefore, in order to ensure that VA has fulfilled its duty 
to assist the veteran pursuant to 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.303(a) (1999), the Board is of the opinion that 
further development with respect to the issue of entitlement 
of service connection for a skin rash, including as secondary 
to herbicide exposure, is warranted.  Accordingly, this case 
is hereby REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for a skin disorder, to include 
chloracne.  The RO should then secure 
copies of all identified records that are 
not already on file and associate the 
evidence with the claims folder.  38 
C.F.R. § 3.159 (1999).

2.  Following the above, the veteran 
should be afforded a comprehensive VA 
dermatological examination to determine 
the etiology and extent of his variously 
diagnosed skin disorders, including 
chloracne.  All necessary studies deemed 
appropriate by the examiner should be 
performed.  The examiner must review the 
claims file, to include a copy of this 
REMAND and Dr. Vaughan's December 1998 
statement, for review in conjunction with 
this examination.  The examiner must 
opine whether it is at least as likely as 
not that (a) the veteran has chloracne 
and, (b) whether any skin disorder that 
is diagnosed is causally linked to the 
veteran's claimed exposure to Agent 
Orange while on active duty in Vietnam.  
The complete rational for all opinions 
expressed must be provided. 

3.  Following the above, the RO should 
review the examination report, and assure 
that all requested information has been 
provided.  If not, the examination report 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. § 
4.2 (1999).

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin rash, 
including as secondary to herbicide 
exposure.

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case (SSOC), and be 
given an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

